1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11
         YOLANDA C. M.,1                           Case No. CV 20-01339 RAO
12
                          Plaintiff,
13
             v.                                    JUDGMENT OF REMAND
14
         ANDREW SAUL, Commissioner of
15       Social Security,
16                        Defendant.
17
18           In accordance with the Memorandum Opinion and Order filed concurrently
19   herewith,
20           IT IS ORDERED AND ADJUDGED that the decision of the Commissioner
21   of Social Security is reversed as to Plaintiff’s Title XVI SSI claim, and the matter is
22   ///
23   ///
24   ///
25   ///
26
     1
27    Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
1    remanded to the Commissioner for further proceedings consistent with the
2    Memorandum Opinion and Order.
3
     DATED:      July 6, 2021
4
                                          ROZELLA A. OLIVER
5                                         UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
